Citation Nr: 0513830	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-19 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia 
patella of the left knee, currently evaluated as 10 percent 
disabling, to include the question of whether a separate, 
compensable rating is warranted for arthritis of the left 
knee.

2.  Entitlement to an increased rating for chondromalacia 
patella of the right knee, currently evaluated as 10 percent 
disabling, to include the question of whether a separate, 
compensable rating is warranted for arthritis of the right 
knee.

3.  What rating is for assignment for a chronic anterior 
talofibular left ankle strain with pain, from October 27, 
1997, to include the question of whether a separate, 
compensable rating is warranted for arthritis.

4.  What rating is for assignment for a chronic anterior 
talofibular right ankle strain with pain, from October 27, 
1997, to include the question of whether a separate, 
compensable rating is warranted for arthritis.  

5.  Entitlement to an effective date earlier than August 4, 
2001, for entitlement to a total disability rating for 
compensation based on individual unemployability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to April 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which granted entitlement to service 
connection for chronic anterior talofibular right and left 
ankle strains with pain, and assigned a noncompensable 
evaluation for each from October 27, 1997.  In addition the 
March 2003 rating decision increased the ratings for right 
and left knee chondromalacia patella to 10 percent for each 
knee, effective from August 4, 2001.  Finally, the rating 
decision granted a total rating for compensation purposes 
based on individual unemployability (TDIU) effective from 
August 4, 2001.  

It is noteworthy that multiple appeals, including that 
involving issues herein under consideration, were withdrawn 
by the veteran through his written statement of March 11, 
2003.  He therein noted his acceptance of the TDIU grant by 
the RO in March 2003.

The veteran was afforded a videoconference hearing before the 
Board in March 2005, a transcript of which is of record.  

The appeal in its entirety is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  The VCAA significantly added to the statutory 
law concerning VA's duties when processing claims for VA 
benefits by redefining VA's obligations with respect to its 
duty to assist a claimant and including an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2004), and the applicable law and 
regulations have been the subject of holding of various 
Federal courts.  

In this instance, the only attempted VCAA notice was the RO's 
June 2001 letter.  That letter, however, failed to set out 
for the veteran's consideration the evidence and information 
necessary to substantiate his claims for increase for 
bilateral knee disorders or a TDIU.  The June 2001 notice 
likewise failed to identify correctly or with specificity the 
division of responsibility between the veteran and VA in 
obtaining Federal and non-Federal records.  Further actions 
in this regard are needed.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 
Vet.App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002). 

Further procedural development is also necessary to permit 
the RO to consider initially the questions of whether 
separate, compensable ratings are for assignment for 
arthritis.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); Esteban v. 
Brown, 6 Vet.App. 259 (1994).  Consideration must also be 
accorded VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004), in 
terms of the ratings assignable under 38 C.F.R. § 4.71a. 
Diagnostic Codes 5260, 5261 (2004).  As well, the question of 
entitlement to staged, initial ratings for the ankle 
disorders under Fenderson v. West, 12 Vet.App. 119 (1999), 
has yet to be adjudicated.  Hence, remand is required.  

Lastly, there is a need for additional evidentiary 
development, including a VA medical examination to evaluate 
the current severity of the veteran's knee and foot/ankle 
disorders is in order.  These disorders were last evaluated 
by VA during 2001 and it was the veteran's hearing testimony 
that his feet/ankles and knees have worsened since they were 
last evaluated.  

Accordingly, these matters are REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the RO must notify 
the veteran of what information and 
evidence is needed to substantiate his 
claims of entitlement to increased 
ratings for bilateral knee disorders, and 
a TDIU, as well as the question what 
ratings are for assignment for chronic 
anterior talofibular left and right ankle 
strains, with pain, from October 1997.  
The veteran must also be provided notice 
of the possibility of the assignment of 
separate, compensable evaluations for 
arthritis of the knees, feet, and/or 
ankles.  As to all issues on appeal, the 
veteran must be notified what portion of 
any necessary evidence VA will secure, 
and what portion he himself must submit.  
He must be advised to submit all 
pertinent evidence not already on file 
that he has in his possession, and that, 
if requested, VA will assist him in 
obtaining pertinent treatment records 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  Any and all records of VA medical 
treatment compiled since December 2002 
must be obtained and made a part of the 
claims folder. 

3.  Thereafter, the veteran must be 
afforded a VA medical examination for the 
purpose of evaluating the nature and 
severity of his service-connected 
bilateral chondromalacia patella and 
chronic bilateral anterior talofibular 
strains with pain.  The veteran's claims 
folders in their entirety must be made 
available to the examiner for review.  
The examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the current severity of the disorders in 
question. All applicable diagnoses, 
including whether or not there is 
arthritis of either knee, foot, or ankle, 
must be clearly set forth.  

The examiner is to conduct detailed range 
of motion studies of each knee, foot and 
ankle.  In addition, the examiner must 
discuss the presence or absence of 
objective signs of pain, weakened 
movement, and/or incoordination with 
respect to service-connected bilateral 
knee and foot/ankle disorders.  The 
degree of any resulting impairment should 
be quantified in terms of the resulting 
functional loss.  If possible, the 
additional degree to which range of 
motion of either knee or foot/ankle is 
adversely affected.   The examiner must 
also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups, if the veteran 
describes flare-ups.  

4.  Following the completion of the 
foregoing actions, the examination report 
must be reviewed.  If such report is not 
in complete compliance with the 
instructions provided above, appropriate 
action must be taken to return such 
report for any and all needed action.  

5.  Lastly, a new rating decision must be 
prepared and each of the claims must be 
readjudicated, including the veteran's 
claims of entitlement to increased 
ratings for knee disorders, inclusive of 
the question of whether separate, 
compensable ratings are warranted for 
arthritis of the knees; his claim of 
entitlement to an earlier effective date 
for a TDIU; and his claim regarding the 
initial ratings assigned for bilateral 
chronic anterior talofibular strains with 
pain, including the question of whether 
separate, compensable ratings are for 
assignment for arthritis of the 
feet/ankles.  Such readjudications must 
be based on all the evidence of record 
and all governing legal authority, 
including the VCAA, its implementing 
regulations, and the holdings of those 
Federal courts interpreting such body of 
law.  Consideration must also be 
accorded, as applicable, to 38 C.F.R. 
§§ 4.40, 4.45 (2004) and DeLuca v. Brown, 
8 Vet.App. 202 (1995); VAOPGCPREC 9-2004, 
69 Fed. Reg. 59990 (2004), as it applies 
to ratings under Diagnostic Codes 5260 
and 5261; VAOPGCPREC 9-98, 63 Fed. Reg. 
56704 (1998); VAOPGCPREC 23-97, 62 Fed. 
Reg. 63604 (1997); and Esteban, as to 
whether  separate ratings may be assigned 
for arthritis; and to the Fenderson 
doctrine, as to the possibility of the 
assignment of staged ratings during the 
time frame at issue for the foot/ankle 
disorders.  

If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

